DETAILED ACTION
In a communication received on 3 June 2022, the applicants amended claims 1, 10, and 19.
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivaram (US 2008/0301626 A1) in view of MacVittie (US 9,578,090 B1), and further in view of Doherty et al. (US 2016/0162312 A1).
 
With respect to claim 1, Sivaram discloses: a method of generating configuration templates (i.e., software development using templates in Sivaram, ¶0002), comprising: 
identifying, by a device, a configuration instance for a first application delivery controller that is different from the device and intermediary to a first plurality of clients and a first plurality of servers to accelerate network traffic from the first plurality of clients accessing a plurality of applications hosted by the first plurality of servers (i.e., retrieving a software pattern for generating any type of computer program or application in Sivaram, ¶0025), the configuration instance having a plurality of configuration objects (i.e., software pattern, or initial template, includes default objects and properties for configuration or modification in Sivaram, ¶0023, ¶0025);
selecting, by the device, a subset of configuration objects from the plurality of configuration objects that accelerate the network traffic in accordance with the set of instructions in each configuration of the plurality of configuration objects (i.e., based on a defined functionality according to a behavioral model, identifying elements of the software pattern that needs modification or customization in Sivaram, ¶0031-0034);
generating, by the device, in accordance with the subset of configuration objects with the instance-specific instructions removed, for each application of the plurality of applications identified in the subset, a configuration graph indicating relationships between different configuration objects of a corresponding application (i.e., generating an initial software based on a template associating a task with the elements; elements may include placeholder code and null elements; for example defining a message consumer with elements and parameters requiring customization or modification, the parameters or configuration elements are related to the specified task defined in the template in Sivaram, ¶0026);
identifying, by the device, for each application identified in the subset, a match of at least a portion of the configuration graph and a configuration pattern of a plurality of configuration patterns based on the relationships between different configuration objects in the configuration graph and relationships between configuration objects in the configuration pattern (i.e., providing a behavioral model to the initial software pattern, based on the provided model, match the elements corresponding to a task in the software pattern with the behavioral model including elements with corresponding functionality to determine the elements to modify in Sivaram, ¶0061); and
generating, by the device, using the identified configuration pattern, a configuration template for a second application delivery controller intermediary to a second plurality of clients and a second plurality of servers, the configuration template having a set of parameters to configure the second application delivery controller to generate instructions for accelerating the network traffic for the plurality of applications identified in the subset. (i.e., generating computer program from the modified elements of the software pattern resulting in a customized computer program for a given functionality; the modifications are further duplicated to be used as templates for a future instance of customization; and the customization is recursive where a previous software pattern template can be chosen for another iteration of customization in Sivaram, ¶0034-0035).

Sivaram discloses recognizing task to achieve, select software pattern to implement task and generate initial functional software grogram version including configuration objects (¶0026, ¶0027).  Sivaram do(es) not explicitly disclose the following.  MacVittie, in order to reduce the knowledge gap and manual intervention of provisioning application delivery services by automating using configuration files (col. 1 lines 24-42), discloses:
each configuration object having a set of instructions for accelerating the network traffic between the first plurality of clients and the first plurality of servers for the plurality of applications (i.e., application delivery includes load balancing for provisioning an application; application delivery controller updates based on a configuration file with instructions for provisioning the application in MacVittie, col. 1 lines 23-31),
the plurality of applications identified in the subset for which the first application delivery controller provides application services (i.e., configuration file maybe a template providing instructions for provisioning a corresponding application by the application delivery controller in MacVittie, col. 6 lines 33-55),
the configuration pattern configured for acceleration of the network traffic for the plurality of applications identified in the subset (i.e., tags, labels, or common names for identifying instructions for provisioning of a corresponding application in MacVittie, col. 6 lines 56-67).
Based on Sivaram in view of MacVittie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of MacVittie to improve upon those of Sivaram in order to reduce the knowledge gap and manual intervention of provisioning application delivery services by automating using configuration files.

Sivaram discloses generating default configuration for a software pattern that includes placeholder code and null elements for later customization (¶0028).  Sivaram do(es) not explicitly disclose the following.  Doherty, in order to relieve the burden of high demand for computing resources and tackle the size and complexity of offering computing resources by provisioning resources in a cloud environment (¶0002, ¶0007), discloses:
 removing, by the device, from each configuration object of the subset, instance-specific instructions from the set of instructions for the first application delivery controller (i.e., removing instant specific parameters and information by replacing them with tokens in Doherty, ¶0058).
Based on Sivaram in view of MacVittie, and further in view of Doherty, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Doherty to improve upon those of Sivaram in order to relieve the burden of high demand for computing resources and tackle the size and complexity of offering computing resources by provisioning resources in a cloud environment.

With respect to claim 2, Sivaram discloses generating default configuration for a software pattern that includes placeholder code and null elements for later customization (¶0028).  Sivaram do(es) not explicitly disclose the following.  Doherty, in order to relieve the burden of high demand for computing resources and tackle the size and complexity of offering computing resources by provisioning resources in a cloud environment (¶0002, ¶0007), discloses: the method of claim 1, further comprising: modifying, by the device, one or more parameters of the set of the parameters of the configuration template to generate a configuration instance of the second application delivery controller (i.e., modifications in the template are matched to others in template library and the updates can be saved to a new template in Doherty, ¶0047, ¶0050).
Based on Sivaram in view of MacVittie, and further in view of Doherty, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Doherty to improve upon those of Sivaram in order to relieve the burden of high demand for computing resources and tackle the size and complexity of offering computing resources by provisioning resources in a cloud environment.

With respect to claim 10, Sivaram discloses recognizing task to achieve, select software pattern to implement task and generate initial functional software grogram version including configuration objects (¶0026, ¶0027).  Sivaram do(es) not explicitly disclose the following.  MacVittie, in order to reduce the knowledge gap and manual intervention of provisioning application delivery services by automating using configuration files (col. 1 lines 24-42), discloses:
a system for generating configuration templates, the system comprising:
a device having one or more processors coupled to a memory and intermediary to a first plurality of clients, a first plurality of servers, and a first application delivery controller (i.e., an appliance intermediary to acceleration appliances and clients and servers in MacVittie, col. 2 lines 46-58); and
the first application delivery controller intermediary to the first plurality of clients and the first plurality of servers, the first application delivery controller to accelerate network traffic from the first plurality of clients accessing a plurality of applications hosted by the first plurality of servers (i.e., an appliance intermediary to acceleration appliances and clients and servers in MacVittie, col. 2 lines 46-58).
Based on Sivaram in view of MacVittie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of MacVittie to improve upon those of Sivaram in order to reduce the knowledge gap and manual intervention of provisioning application delivery services by automating using configuration files.
The limitation(s) of claim 10 are similar to those of claim(s) 1.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 1.

With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 2.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 2.

With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 1.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 1.


Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivaram (US 2008/0301626 A1) in view of MacVittie (US 9,578,090 B1), and further in view of Doherty et al. (US 2016/0162312 A1), and further in view of Sinha et al. (US 2010/0121975 A1).

With respect to claim 3, Sivaram discloses recognizing task to achieve, select software pattern to implement task and generate initial functional software grogram version including configuration objects (¶0026, ¶0027).  Sivaram, MacVittie and Doherty do(es) not explicitly disclose the following.  Sinha, in order to streamline the process of configuring delivery of network traffic based on an application (¶0005), discloses: the method of claim 2, further comprising: deploying, by the device, the configuration instance of the second application delivery controller in a first network, the second application delivery controller managing network traffic for the plurality of applications in the first network (i.e., configure and manage settings in an intermediary for managing network traffic and exporting the file in a template to import into other intermediary systems in Sinha, ¶0005).
Based on Sivaram in view of MacVittie and Doherty, and further in view of Sinha, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sinha to improve upon those of Sivaram in order to streamline the process of configuring delivery of network traffic based on an application.

With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 3.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 3.


Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sivaram (US 2008/0301626 A1) in view of MacVittie (US 9,578,090 B1), and further in view of Doherty et al. (US 2016/0162312 A1), and further in view of Shiramshetti (US 10,462,009 B1).

With respect to claim 4, Sivaram discloses recognizing task to achieve, select software pattern to implement task and generate initial functional software grogram version including configuration objects (¶0026, ¶0027).  Sivaram, MacVittie and Doherty do(es) not explicitly disclose the following.    Shiramshetti, in order to maintain and assess the health of a customer network, a monitoring proxy modifies traffic routing to keep service functional in case of a failover (col. 18 lines 43-65), discloses: the method of claim 2, further comprising:
modifying, by the device, at least one parameter of the set of the parameters of the configuration instance of the second application delivery controller from a first value indicating a first network to a second value indicating a second network (i.e., a mapping identifying two servers in a customer network to be migrated to an identified service provider network in Shiramshetti, col. 19 lines 52-63); and
migrating, by the device, the configuration instance of the second application delivery controller from the first network to the second network using the configuration template and the modified at least one parameter of the set of the parameters (i.e., replicating server instances at service provider network from the customer network including machine images in Shiramshetti, col. 20 lines 27-44).
Based on Sivaram in view of MacVittie, and Doherty, and further in view of Shiramshetti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shiramshetti to improve upon those of Sivaram in order to maintain and assess the health of a customer network, a monitoring proxy modifies traffic routing to keep service functional in case of a failover.

With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 4.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 4.

Claims 5, 8, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sivaram (US 2008/0301626 A1) in view of MacVittie (US 9,578,090 B1), and further in view of Doherty et al. (US 2016/0162312 A1), and further in view of Agrawal et al. (US 2006/0047793 A1).

With respect to claim 5, Sivaram discloses recognizing task to achieve, select software pattern to implement task and generate initial functional software grogram version including configuration objects (¶0026, ¶0027).  Sivaram, MacVittie and Doherty do(es) not explicitly disclose the following.  Agrawal, in order to improve accuracy and reduction of error to configure settings for devices based on patterns and similar computing devices (¶0003), discloses: the method of claim 1, further comprising: identifying, by the device, one or more configuration patterns of the plurality of configuration patterns having configurations objects (i.e., parameters of the devices are populated using the statistical analysis of the most popular features in Agrawal, ¶0016) used in configuration instances of two or more application delivery controllers (e.g., reference group member devices contain a designated type of device to analyze in Agrawal, ¶0016).
Based on Sivaram in view of MacVittie and Doherty, and further in view of Agrawal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Agrawal to improve upon those of Sivaram in order to improve accuracy and reduction of error to configure settings for devices based on patterns and similar computing devices.

With respect to claim 8, Sivaram discloses recognizing task to achieve, select software pattern to implement task and generate initial functional software grogram version including configuration objects (¶0026, ¶0027).  Sivaram, MacVittie and Doherty do(es) not explicitly disclose the following.  Agrawal, in order to improve accuracy and reduction of error to configure settings for devices based on patterns and similar computing devices (¶0003), discloses: the method of claim 1, further comprising: determining, by the device, that the instance-specific instructions are unique to the single configuration instance of the first application delivery controller (i.e., determining a minimum common denominator of parameters excludes parameters unique to a particular device in Agrawal, ¶0026); and
removing, by the device and responsive to the determination, the instance-specific instructions (i.e., providing the suggested popular value for the minimum common denominator of parameters which excludes unique parameters of collected configuration settings in Agrawal, ¶0026).
Based on Sivaram in view of MacVittie and Doherty, and further in view of Agrawal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Agrawal to improve upon those of Sivaram in order to improve accuracy and reduction of error to configure settings for devices based on patterns and similar computing devices.

With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 5.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 5.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 8.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 8.


Claims 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivaram (US 2008/0301626 A1) in view of MacVittie (US 9,578,090 B1), and further in view of Doherty et al. (US 2016/0162312 A1), and further in view of Srinivasan et al. (US 2010/0082556 A1).

With respect to claim 6, Sivaram discloses recognizing task to achieve, select software pattern to implement task and generate initial functional software grogram version including configuration objects (¶0026, ¶0027).  Sivaram, MacVittie and Doherty do(es) not explicitly disclose the following.  Srinivasan, in order to reuse program code for technologies applied to new web applications (¶0005), discloses: the method of claim 1, further comprising: generating, by the device, a mapping file identifying an association between the set of instructions associated with the configuration instance and the set of parameters of the configuration template (i.e., generate mapping file for the application with associated data objects in Srinivasan, ¶0015-0017).
Based on Sivaram in view of MacVittie and Doherty, and further in view of Srinivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Srinivasan to improve upon those of Sivaram in order to reuse program code for technologies applied to new web applications.

With respect to claim 7, Sivaram discloses recognizing task to achieve, select software pattern to implement task and generate initial functional software grogram version including configuration objects (¶0026, ¶0027).  Sivaram, MacVittie and Doherty do(es) not explicitly disclose the following.  Srinivasan, in order to reuse program code for technologies applied to new web applications (¶0005), discloses: the method of claim 1, further comprising: generating, by the device, the set of parameters for the configuration template using a mapping file identifying an association between the set of instructions associated with the configuration instance and the set of parameters of the configuration template (i.e., generating payload file based on mapping file that associates an operation and data objects in which to indicate a sequence of operations to carry out in Srinivasan , ¶0019).
Based on Sivaram in view of MacVittie and Doherty, and further in view of Srinivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Srinivasan to improve upon those of Sivaram in order to reuse program code for technologies applied to new web applications.

With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 6.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 6.
With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 7.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 7.


Claims 9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivaram (US 2008/0301626 A1) in view of MacVittie (US 9,578,090 B1), and further in view of Doherty et al. (US 2016/0162312 A1), and further in view of Bobak et al. (US 2009/0171705 A1).

With respect to claim 9, Doherty further discloses: the method of claim 1, further comprising: determining, by the device, the portion of the configuration graph includes configuration objects of the subset of configuration objects in common with the identified configuration pattern of the plurality of configuration patterns (i.e., dynamic pattern matching to determine parameters that are similar and relevant to other configuration templates within the library in Doherty, ¶0047).  Sivaram discloses recognizing task to achieve, select software pattern to implement task and generate initial functional software grogram version including configuration objects (¶0026, ¶0027).  Sivaram, MacVittie and Doherty do(es) not explicitly disclose the following.  Doherty, Sinha, and Moghaddam do(es) not explicitly disclose comparing a graph to a pattern.  Bobak, in order to improve administration by avoiding the need for customers to redefine specifications for computing environments from scratch (¶0045) discloses: comparing, by the device, the configuration graph to one or more configuration patterns of the plurality of configuration patterns (i.e., applying pattern matching a resource graph representing a customer's network, the pattern identifies a best fit definition for the environment in Bobak, ¶0551-0558).
Based on Sivaram in view of MacVittie, and Doherty, and further in view of Bobak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bobak to improve upon those of Sivaram in order to improve administration by avoiding the need for customers to redefine specifications for computing environments from scratch.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 9.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 9.

With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 9.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
7/15/2022

/S. L./Examiner, Art Unit 2447   

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447